DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) filed on 11/5/2020 and 12/1/2020 were considered and placed on the file of record by the examiner.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

In its recent decision, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. {“Alice Corp.’’), the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S._ (2012) {Mayo), to analyze claims directed towards laws of nature and abstract idea. Alice Corp. also establishes that the same analysis applies for all categories of claims (e.g., product and process claims). Therefore, the analysis applied to the system claimed in claims 5-13. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(1). First, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Next, determine if the claim is directed towards a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). The two part test provided in Alice Corp. to determine whether a claim directed towards an abstract idea is statutory under § 101 requires an evaluation to determined 1) whether the claims is directed to an abstract idea and 2) if an abstract idea is present in the claim, whether the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas reference in Alice Corp. include:
-    Fundamental economic principles
-    Certain methods of organizing human activities
-    An idea of itself
-    Mathematical relationships/formulas

The claims 1-9 recite a series of image data gathering steps that include viewing images, determining the size of different objects in the image, and counting the objects in the images.
The recited steps are mental processes that are merely performed in the human mind by observing the different image regions, analyzing, comparing image regions, and counting objects in the images.   
For example, the claims state “obtaining a size of a predetermined object in the image; a setting step for dividing the image into a plurality of regions based on the size of the predetermined object obtained by the size obtaining step, and for setting regression regions for estimating a number of the predetermined object wherein the setting inhibits to set the regression regions smaller than a predetermined minimum size corresponding to the predetermined object; and an estimating step for estimating the number of the predetermined object by performing the regression process on the regression regions set by the setting.”
	In accordance with judicial precedent, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. Under the procedure, if a claim recites a judicial exception (a law of nature, a natural phenomenon, or an abstract idea), it must then be analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.


Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to affect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.

Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

In this instance, this judicial exception is not integrated into a practical application because the claims merely uses a computer as a tool to detect and analyze image regions against other image features, and count the detected objects in the image.
The claims do not provide an improvement to the functionality of a computer or image analysis technical field; the claims are not implemented with or used with a particular machine; the claims do not transform an article to a different state or thing when testing image regions; and the claims do not provide a meaningful way of analyzing image regions in the image analysis technical environment.
It is possible that a claim that does not ‘‘integrate’’ a recited judicial exception is nonetheless patent eligible.  For example, the claim may recite additional elements that render the claim patent Alice/Mayo test because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).

Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as nonexclusive examples:
-    Improvements to another technology or technical field
-    Improvements to the functioning of the computer itself
-    Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
-    Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
-    Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry

The claims 1-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are directed to viewing an image, detecting the size of objects, and counting the objects.  The claims do not include additional elements that are sufficient to amount to significantly more than generalized steps well-known and routine in the art to be performed on a generic computer to perform the process of “obtaining a size of a predetermined object in the image; a setting step for dividing the image into a plurality of regions based on the size of the predetermined object obtained by the size obtaining step, and for setting regression regions for estimating a number of the predetermined object wherein the setting inhibits to set the regression regions smaller than a predetermined minimum size corresponding to the predetermined object; and an estimating step for estimating the number of the predetermined object by performing the regression process on the regression regions set by the setting.”

The claims merely recite abstract ideas of seeing objects in images, and counting the objects in images.  In claims 1-9, the steps are tied to a processing unit; however, combining the steps with a generic processor is not significant.  Such steps would be routinely used by those of ordinary skill in the art to identify the features in an image.  Therefore, the additional steps do not add significantly more to the abstract idea.  Claims 1-9 are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-7 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The specification in paragraphs 0019 and 0079 states the corresponding structure may be performed by processors.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi et al. (US 2018/0220065).

Regarding claim 1, Kobayashi teaches an image processing apparatus comprising: at least one processor or circuit configured to function as: an image obtain unit configured to obtain an image (see figure 4, para. 0029, 0033, where Kobayashi discusses obtaining images);
a size obtain unit configured to obtain a size of a predetermined object in the image (see para. 0029, 0043, where Kobayashi discusses setting the maximum and minimum human body size in the image);
a set unit configured to divide the image into a plurality of regions based on the size of the predetermined object obtained by the size obtain unit, and to set regression regions for estimating a number of the predetermined object wherein the set unit is configured to inhibit to set the regression regions smaller than a predetermined minimum size corresponding to the predetermined object (see para. 0029, 0043, 0051, where Kobayashi discusses setting the maximum and minimum human body size in the image for human detection); and
an estimate unit configured to estimate the number of the predetermined object by performing the regression process on the regression regions set by the set unit (see para. 0052, where Kobayashi discusses counting the number of human bodies in the images).


Regarding claim 2, Kobayashi teaches wherein the set unit sets the regression region for estimating the number of the predetermined object to the predetermined minimum size in a case where an image region is smaller than the predetermined minimum size (see figure 7, para. 0049, where Kobayashi discusses changing the detection region to the minimum human body size in the image).

Regarding claim 3, Kobayashi teaches wherein the set unit sets the regression region for estimating the number of the predetermined object to a size larger than the predetermined minimum size in a case where an image region is smaller than the predetermined minimum size (see para. 0078-0079, where Kobayashi discusses changing the detection region to the maximum human body size in the image).

Regarding claim 7, Kobayashi teaches wherein the size obtain unit is configured to set analyze regions in the image and to obtain the minimum size of the predetermined object in each of the analyze regions (see para. 0043, 0063, 0082, where Kobayashi discusses setting the maximum and minimum human body size in the image and scanning the image regions to count the number of humans).

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2018/0220065) in view of Liu et al. (US 2017/0278264).

Regarding claim 4, Kobayashi do not expressly teach wherein the set unit includes a generation unit configured to generate a temporary regression region, and a judge unit for judging the size of the temporary regression region, wherein the set unit inhibits to set the regression region for estimating the number of the predetermined object to a size smaller than the predetermined minimum size in a case where the judge unit judges that the size of the temporary regression region generated by the generation unit is smaller than the predetermined minimum size.  However, Liu teaches wherein the set unit includes a generation unit configured to generate a temporary regression region, and a judge unit for judging the size of the temporary regression region, wherein the set unit inhibits to set the (see claim 4, where Liu discusses when the height of the person is smaller than the predetermined height, displaying the human detection pattern with a second size).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform human recognition. 
The determination of obviousness is predicated upon the following: One skilled in the art would have been motivated to modify Kobayashi in this manner in order to improve human object recognition using selected minimum region sizes to properly filter and ignore regions that are not of a required size.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Kobayashi, while the teaching of Liu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of setting a size for a search region used to properly detect and count objects in images.  The Kobayashi and Liu systems perform object detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 (see claim 4, where Liu discusses when the height of the person is smaller than the predetermined height, displaying the person detection pattern with a second size).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform human object recognition.

Regarding claim 6, Liu teaches wherein the set unit sets the regression region for estimating the number of the predetermined object to a size larger than the predetermined minimum size in a case where the judge unit judges that the size of the temporary regression region generated by the generation unit is smaller than the predetermined minimum size (see claim 4, where Liu discusses when the height of the person is smaller than the predetermined height, displaying the person detection pattern with a second size).
The same motivation of claim 4 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Kobayashi with Liu to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform human object recognition.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	

Wang et al. (US 2009/0010490) discusses detecting, tracking, and counting human objects based on specified minimum body sizes.
Kim et al. (US 2018/0186349) discusses setting of the region of interest (ROI) that corresponds to the size of the object in the image, the ROI that corresponds to the size of the object in the image.
Zhang et al. (US 2015/0178571) discusses detecting the number of humans based a size of a corresponding predetermined shape.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663